Honorable J. Ft.Singleton
Executive Director
Texas Parks and Wildlife Department
Austin, Texas
                             Opinion No. M-94
                             RE: Whether the Parks and
                             Wildlife Department can uti-
                             lize funds made available In
                             Item 16 of House Bill 12, 59th
                             Legislature, for the purpose
                             of purchasing lands adjoining,
                             or not adjoining, existing
                             State Parks and/or wildlife
                             management areas when such
                             lands will be used to Increase
                             opportunities for hunting and
                             fishing for the benefit of the
Dear Mr. Singleton:          public.
     You have requested the opinion of this office upon
the following questions:
     "1. Can the Parks and Wildlife Department utilize
funds made available In Item 16 of House Bill 12, 59th
Legislature for the purpose of purchasing lands adjoining
existing State Parks and/or Wlldllfe management areas when
such lands will be used to increase opportunities for
hunting and fishing for the benefit of the public?
     "2 , Can the Department utilize funds made available
in Item 16 of House Bill 12, 59th Legislature for the
purpose of purchasing lands not adjolnlng existing State
Parks and/or wildlife management areas when such lands
will be used to increase opportunities for hunting and
fishing for the benefit of the public?"
     You have advised that it Is planned that such lands
be acquired and managed in conjunction with the Secretary
of the Interior, under Acts of Congress authorizing
Federal participation, In accordance with the terms of
the respective United States Statutes.

                            -424-
Honorable J. R. Singleton,page 2 (M-94)



     Item 16 of House Bill 12, 59th Legislature, provides
an appropriation to the Parks and Wildlife Department, as
follows:
    "For making necessary studies relating to Fish and
    Wildlife resources and for expansion and development
    of recreation areas to provide additional opportuni-
    1
    ties of huntin an
    waters for the benefit of the public In accordance
    with the provisions of House Bill No. 21, Acts of
    the 58th Legislature Out of Sand, Shell and Gravel
    Fund revenues accruing to the Special Game and
    Fish Fund...." (Emphasis supplied.)
     Article 895, Penal Code of Texas, In providing for
the issuance of hunting licenses, and the deposit of the
proceeds therefrom into a "special game fund , contains
the proviso that:
     "such fund shall be used solely for the purpose
     of wild bird and game protection; for the creation,
    Furchase, and maintenance of game sanctuaries and
    publia hunting ground;..." (Emphasis supplied.)
     Article 4386b, Vernon@s Civil Statutes, consolidates
and transfers funds from the "Special Game Fund" and other
funds into the Special Game and Fish Fund, and Section 3
of such Article sets out the uses to be made of such con-
solidated fund as follows:
     "The Special Game and Fish Fund shall be used for
     the aggregate purposes for which the Special Game
     Fund, th Sp i 1 Fish Propagation and Protection
     1
     Fund   hz 1:' in                     an     e
     and Gravel Fund, and the Lake Worth-Eagle Mountain
     Lake Fund is now directed by law to be used."
     Section 6of House Bill No, 21, Acts of the 58th
Legislature (Article 978f-3a, Vernon's Penal Code),
provides as follows:
     "The State of Texas assents to the provisions of
     the Acts of the KJ, S, Congress entitled 'An Act
     to provide that the United States shall aid the
     states in wildlife-restoration projects, and for
     other purposes' approved September 2, 1937 (Public



                           -425-
Honorable J. R. Singleton, page 3 (M-94)



    Law No. 415, 75th Congress),’ and IAn Act to pro-
    vide that the United States shall aid the States
    in fish-restoration management projects, and for
    other pur oses,f approved Auggst 9, 1950 (Public
    Law No. 6i 1, 81st Congress.), and any amendments
    thereto, and the Parks and Wildlife Commission is
    authorized and empowered to perform such acts as
    may be necessary to the conduct and establishment
    of cooperative wildlife-restoration and cooperative
    fish-restoration projects, as defined in said Acts
    of Congress, in compliance with said Acts, with
    rules and regulations promulgated thereunder by the
    Secretarv of the Interior. and with enactments of
    Texas Legislature; and no-funds accruing ... shall,
    be diverted for any other purposes than i’ornz
    sary studies and management of the fish and game
    resources   of this State and for the expansion and
    development of additional opportunities of hunting
       d fi hi g in State-owned land and waters for the
    %nefiF 0: the public whenever practicable and to
    Frns      whenever feasible the principle of m-e
    use of our land and waters for better huntAng and
    fishing opportunities....” (Emphasis,supplied.)
     Said Public Law No. 415, 75th Congress, provides,
in part, as follows:
     ‘$ 669. The Secretary of the Interior is authorized
     to cooperate with the States,      in wlldlife-
     restoration projects as hereinah&   in sections 669-
     66Yb, and 6690-6691 of this title set forth .#.
               For the purpose of sections 669-669b, and
               of this title the term qwildlife-restoratlon
     project’ shall be construed to mean and Include the
     selection, restoration, rehabilitation, and improvement
     of areas of land or water adaptable as feeding, nesting,
     or breeding places for wildlife, including ac ulsition
                  condemnation, lease, or gift oi?fhiGZS
     or esta es or interests therein as are suitable or
     b-
     capable of being made suitable therefor, .DO”
     Said Public Law No. 681, 81st Congress, provides, In
part, as follows:
     1    16   U.S.C.A. ;65z
                           669-6693
     2:   16   U.S.C,A,   SS 77i’-‘777k


                                     -426-
Honorable J. R. Singleton, page 4   (M-94)




     “$ 777. The Secretary of the Interior is authorized
     and directed to cooperate with the States through
     their respective State fish and game departments in
     fish restoration and management projects as hereln-
     after set forth; ...

    ‘P;777a. For the purpose of this chapter the term
    ‘fish restoration and management projects’ shall be
    construed to mean projects designed for the restora-
    tion and management of all species of fish which have
    material value In conneatlon with sport or reareation
    in the marine and/or fresh waters of the United States
    and include -

     ...
     “(d) the seleatlon, restoration, rehabilitation, and
     Improvement of areas of water or land adaptable as
     hatching, feeding, nesting, or breeding placea for
     fish, including acquisition by purchase, condemnation,
     lease, or gift of such areas or estates’or Interests
     therein as are suitable or capable of being made
     suitable therefor, ...lr (Emphasis supplied.)
     Webster’s Third New International Dictionary, Unabridged,
under its first listed meaning of the word “expansion” contains
t~hefollowlng : “The act or process of Increasing in extent,
size, number, volume, or scope.” Sa3d dl tlonary, under its
seventhed      meaning of the word “devel:p” sets out “acquire”
as a synonym.
     The foregoing quoted authorities show that the Parks
and Wildlife Department, independent of Item 16, House Bill
12, 59th Legislature, has specific authority to purchase
land with funds appropriated from The Special C-me and Fish
Fund to be used to’lncrease opportunities for hunting for
the benefit of the public, t~hroughand b reason of Article
895, Vernon’s Penal Code, and Article 4356b, Vernon’s Civil
Statutes. Such purchase for the combined “hunting and
flshing” purposes would still be an authorized purchase
for public hunting and would follow the Legislative directive
set out in Article 978f-5a, of embracing “the principle of
multiple use of our land and waters for better hunting and
fishing opportunities.,..” Clearly the purchase of such
lands for both hunting and fishing purposes is authorized
by Article 978f-3a, (where there is to be Federal partlcl-
patlon under Public Law 415, 75th Congress, or Public Law


                           -427-
       .     .




Honorable J. R. Singleton, Page 5 (M-94)


681, 81st Congress) and the statute further authorizes and
empowers the Parks and Wildlife Department to perform such
acts as may be necessary to the conduct and establishment
of cooperative wildlife and fish restoration projects as
defined In said Acts of Congress, and which Acts  of Cong-
ress specifically provide for the purchase of land as a
part of such project. Item 16, House Bill 12, 59th Legis-
lature, in authorizing expenditure for the expansion and
development of such areas, specifically authorizes the
“Increase in number” and the “acquiring” of such areas by
the purchase of them. Article 978f-3a, in prohibiting
expenditures except “for the expansion and development of
additional opportunities of hunting and fishing in State-
owned land and waters for the benefit of the public when-
ever practicable” does not prohibit the “Increase in
number” or the “acquiring” of additional land otherwise
authorized to be purchased, but is a requirement that the
state must own the land before such funds are expended on
It, to enhance the hunting opportunities. It, therefore,
follows that it Is the opinion of this office that your
first question should be, and Is, answered In the afflrma-
tlve.
     Inasmuch as Item 1.6, House Bill 12, 59th Legislature,
authorizes the “increase In number” and the “acquiring”
of such hunting and fishing grounds and there Is no re-
quirement that such purchases be limited to lands lying
adjacent or contiguous to existing State Parks or wlld-
l!.femanagement areas, it Is the opinion of this office
that your second question should also be, and Is, answered
in the affirmative.
                               SUMMARY
           The Parks and Wildlife Department la authorized
           to utilize funds made available in Item 1.6 of
           House Bill 12, 59th Legislature for the purpose
           of purchasing lands either adjoining or not ad-
           joining State Parks and/or wildlife management
           areas, when such land will be used to Increase
           opportunities for hunting and fishing for the
           benefit of the Public.
                                      a very truly,


                                             g7+
                                             C, MARTIN
                                         ney General of Texas
                                                I   c




Honorable J. R. Singleton, page 6      (M-94)


Prepared by Harold G. Kennedy
Assistant Attorney General
HGK/vmo
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
Kerns Taylor
John Fainter
John Grace
Sam Kelley
A. J. CARUBBI, JR.
Staff Legal Assistant




                               -429-